Exhibit THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE EXPRESS TERMS OF THIS WARRANT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH THE EXPRESS TERMS OF THIS WARRANT WILL BE VOID. WARRANT to purchase shares of Common Stock (par value $1.00 per share) and Class B Non-Voting Common Stock of New Century Bank Issue Date: , 20 1.Definitions. Unless the context otherwise requires, when used herein the following terms shall have the meanings indicated: “Bank” means New Century Bank, a Pennsylvania bank with main office in Phoenixville, Chester County, Pennsylvania. “Board of Directors” means the board of directors of the Bank, including any duly authorized committee thereof. “Business Day” means any day except Saturday, Sunday and any day on which banking institutions in the Commonwealth of Pennsylvania generally are authorized or required by law or other governmental actions to close. “Charter” means, with respect to any Person, its certificate or articles of incorporation, articles of association, or similar organizational document. “Class B Non-Voting Common Stock” means the Class B Non-Voting Common Stock of the Bank, par value $1.00 per share. “Common Stock” means the common stock of the Bank, par value $1.00 per share. “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any successor statute, and the rules and regulations promulgated thereunder. “Exercise Price” means $ per share of Common Stock. “Expiration Time” means , 20. “Issue Date” means the Issue Date first set forth above. “Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act. “Regulatory Approvals” with respect to the Warrantholder, means, to the extent applicable and required to permit the Warrantholder to exercise this Warrant and own Shares without the Warrantholder being in violation of applicable law, rule or regulation, the receipt of any necessary approvals and authorizations of, filings and registrations with, notifications to, or expiration or termination of any applicable waiting period under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules and regulations thereunder. “SEC” means the U.S.
